1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                         CENTRAL DISTRICT OF CALIFORNIA
8
9    MARIA MEDRANO,                             )   Case No.: 5:19-cv-01267-KES
                                                )
10                 Plaintiff,                   )   {PROPOSED} ORDER AWARDING
                                                )   EQUAL ACCESS TO JUSTICE ACT
11         vs.                                  )   ATTORNEY FEES AND EXPENSES
                                                )   PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW SAUL,                               )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,           )   U.S.C. § 1920
13                                              )
                   Defendant                    )
14                                              )
                                                )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $2,215.00 as
19   authorized by 28 U.S.C. § 2412, as authorized by 28 U.S.C. § 1920, be awarded
20   subject to the terms of the Stipulation.
21   DATE:       February 3, 2020
22                              ___________________________________
                                THE HONORABLE KAREN E. SCOTT
23                              UNITED STATES MAGISTRATE JUDGE
24
25
26

                                                -1-
